Broyles, 0. J.
1. In this case a verdict was directed for the plaintiff, but the defendant’s motion for a new trial (which was overruled) contained the usual general grounds only. The judgment, therefore, must be affirmed if the verdict is supported by any evidence.
. 2. This was an action to recover from an administrator and the surety on his bond, on account of a devastavit. The plaintiff alleged and proved that it held a judgment for $448 principal, besides interest and attorney’s fees, rendered against the intestate and the person who was sued as administrator, and that execution upon the judgment was duly issued and recorded, and that the sum of $200 had been paid thereon; that the administrator had collected money to the amount of $1,749.44, and had paid to George-M. Foreman & Company, on a promissory note, $299.52, and had paid to Mrs. E. Y. Robinson (the widow of the intestate) the sum of $400, and had paid out all of the funds of the estate, without paying anything on the plaintiff’s execution. There was evidence that the $400 had been paid to Mrs. Robinson for a year’s support, but there was no evidence whatever that this payment was made with the consent of the ordinary, or that it had ever been approved by him. See, in this connection, Shipp v. McCowen, 147 Ga. 711, 715 (95 S. E. 251). The debt evidenced by the note to Foreman & Company was clearly inferior to the plaintiff’s judgment. Civil Code (1910), § 4000 (6). The verdict directed for the plaintiff was authorized by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.